Citation Nr: 1738273	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-31 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including but not limited to posttraumatic stress disorder (PTSD), depression, and anxiety.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1973 to July 1973 and in the United States Navy from February 1974 to February 1978, including service aboard the U.S.S. Bordelon.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction has since transferred to Winston-Salem, North Carolina.  

In April 2017, a video teleconference hearing was held before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

An October 2010 VA PTSD initial examination indicated that the Veteran's "current symptoms are better accounted for by his alcohol dependency" than by PTSD.  The examination also indicated "moderate symptoms of depression and anxiety" under Axis V.  

The Veteran has submitted new evidence since October 2010.  In April 2017, the Veteran testified at a video teleconference hearing.  The Veteran more fully described his two in-service stressors.  The first involved photographing and removing dead bodies from the U.S.S. Belknap after a crash between that ship and the U.S.S. Kennedy.  The second was when his ship, the U.S.S Bordelon, collided with the U.S.S. Kennedy during refueling, resulting in the stacks being knocked off of his ship and the loss of several sailors.  The Veteran's wife testified that the Veteran does not sleep, always keeps the lights on, and avoids crowds, but has no suicidal ideations.  The Veteran indicated that he has no homicidal ideations.  Since the hearing, the Veteran has submitted evidence corroborating his in-service stressors.  See April 2017 correspondence.  A new VA examination and etiological opinion is therefore required to address the nature and etiology of the Veteran's claimed psychiatric disorder based on this recent evidence and testimony.  

VA treatment records to August 22, 2011, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from August 23, 2011, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:


1. Associate with the claims folder all records of the Veteran's VA treatment from August 23, 2011, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After completing the above development to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any acquired psychological disorder, including but not limited to PTSD, depression, and anxiety.  The examiner should review the entire claims file, including but not limited to the April 2017 hearing transcript and April 2017 documents submitted by the Veteran, conduct all necessary tests and studies, and provide the requested opinions.  

a. Identify all acquired psychiatric disorders currently present.

b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current acquired psychiatric disorder had its onset in service, including as a result of the two stressors described in the April 2017 hearing transcript, or was otherwise caused by an in-service disease or injury.

c. Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service.

d. If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved the psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the above steps have been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a supplemental statement of the case and give an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

